Name: Commission Regulation (EEC) No 3635/83 of 22 December 1983 on the sale at prices fixed in advance of dried figs held by the storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 360/22 Official Journal of the European Communities 23 . 12. 83 COMMISSION REGULATION (EEC) No 3635/83 of 22 December 1983 on the sale at prices fixed in advance of dried figs held by the storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1088 /83 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), as last amended by Regulation (EEC) No 3009/83 (4), and in particular Article 6 (2) thereof, Whereas, pursuant to Article 3 of Regulation (EEC) No 2194/81 , the storage agencies have bought in certain quantities of dried figs during the 1983 mar ­ keting year ; Whereas the situation on the market for dried figs requires that the storage agency undertakes sales on special terms as laid down by Commission Regulation (EEC) No 3263/81 (5) and the procedure of sale at a price fixed in advance appears to be the most appro ­ priate for disposal of the products in question on the best terms ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The storage agencies, the names and addresses of which are given in Annex I , shall sell dried figs from the 1983 harvest of the qualities and at the prices indi ­ cated in Annex II . 2 . The sale shall take place pursuant to the provi ­ sions of Regulation (EEC) No 3263/81 , and in parti ­ cular Articles 2 to 5 thereof. 3 . Applications to purchase must be submitted in writing :  to the Greek storage agency, at the head office of IDAGEP, 5 Acharnon Street, Athens, for dried figs held by the Greek storage agency,  to the Italian storage agency, at the head office of AIMA, via Palestro 8 1 , Rome, for dried figs held by the Italian storage agency. 4 . Information on the quantities and places where the products are stored may be obtained from the addresses given in Annex I. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p, 1 . (2) OJ No L 118 , 5 . 5 . 1983 , p. 16 . 3 OJ No L 214, 1 . 8 . 1981 , p. 1 . (4) OJ No L 296, 20 . 10 . 1983, p. 1 . ( s) OJ No L 329 , 17 . 11 . 1981 , p. 8 . 23 . 12 . 83 Official Journal of the European Communities No L 360/23 ANNEX I Storage agencies referred to in Article 1 SYKIKI, 13 Krites Street, GR-Kalamata GIAT, Mongrassano Scalo, I-Cosenza 87010 ANNEX II Qualities and prices of the dried figs referred to in Article 1 (ECU/100 kg) 64,02 57,24 51,97 39,92 Quality A (Extra) Quality B Quality C Quality D